Title: General Orders, 21 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Monday April 21st 1783
                            Parole Boston
                            Countersigns Philadelphia Baltimore
                        
                        The third Massachusetts regt gives the Guards of the 2d regt the fatigues tomorrow.
                        Lt Henry Nelson of the 3d Massachusetts regt is appointed paymaster to the same—vice Lt Mellish resigned that
                            office—This appointment to take place from the 7th of January last.
                        Two good Carpenters from each regimt & corps, and one serjeant (a Carpenter if possible) from each
                            Brigade in this Cantonment to be sent to the Newbuilding tomorrow morning 6 o’clock—They will receive orders from Col.
                            Gouvion and continue untill relieved.
                    